1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   CHARLES WILLIAMS,                          Case No. 2:19-cv-02663-AFM
12                       Petitioner,            MEMORANDUM OPINION AND
13          v.                                  ORDER DISMISSING FIRST
                                                AMENDED PETITION WITHOUT
14    NEIL McDOWELL, Warden,                    PREJUDICE
15                       Respondent.
16

17                                     BACKGROUND
18         On April 1, 2019, Petitioner filed this habeas corpus petition pursuant to 28
19   U.S.C. § 2254 challenging his 2017 conviction of involuntary manslaughter. (ECF
20   No. 1.) On April 10, 2019, the Court issued an order explaining that it appeared that
21   the claims raised in this federal petition had never been presented to the California
22   Supreme Court and, therefore, the petition was subject to dismissal. The Court
23   directed Petitioner to file an amended petition clearly indicating whether he had
24   exhausted his state remedies by presenting his claims to the California Supreme
25   Court. The order informed Petitioner that if he wished to raise unexhausted claims in
26   his first amended petition, he should file a motion to stay the proceedings. Petitioner
27   was further informed of the limited circumstances under which a stay could be
28   warranted under Rhines v. Weber, 544 U.S. 269 (2005), including the requirement
1    that he show good cause for his failure to exhaust his state remedies. (ECF No. 7.)
2           Petitioner filed a first amended petition on April 29, 2019. (ECF No. 8.) The
3    first amended petition makes clear that Petitioner has never filed any petition
4    challenging his 2017 conviction in the California Supreme Court. (See ECF No. 8 at
5    3, 4-6.) Nonetheless, Petitioner did not file a motion for a stay.
6           On May 7, 2019, the Court issued a report and recommendation (“R&R”),
7    recommending that the action be dismissed based upon Petitioner’s failure to exhaust
8    his state remedies with respect to any claim presented in the first amended petition.
9    (ECF No. 9.) After Petitioner filed objections to the R&R that were difficult to
10   discern, the Court provided him another opportunity to request a stay. In its June 4,
11   2019 order, the Court repeated the requirements of a stay pursuant to Rhines, notably
12   the requirement of showing good cause. (ECF No. 14.)
13          In response, Petitioner filed a motion for a stay. (ECF No. 15.) On July 16,
14   2019, Respondent filed an opposition to Petitioner’s motion. (ECF No. 19.) Petitioner
15   had until August 15, 2019 to file a reply to the opposition. As of the date of this
16   memorandum and order, Petitioner has neither filed a reply nor requested an
17   extension of time within which to do so. 1
18                                           DISCUSSION
19          1. Petitioner is not entitled to a stay.
20          In Rhines, the Supreme Court held that a petitioner is entitled to a stay if he
21   demonstrates that (1) he has “good cause” for his failure to exhaust his claims in state
22   court; (2) the unexhausted claims are not “plainly meritless”; and (3) there is no
23   indication that he intentionally engaged in dilatory litigation tactics. Rhines, 544 U.S.
24   at 277-278; see also Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016) (extending
25   Rhines to petitions that contain only unexhausted claims). In order to show good
26   cause, a petitioner seeking a stay must “set forth a reasonable excuse, supported by
27
     1 All parties have consented to proceed before the Magistrate Judge pursuant to 28 U.S.C. § 636(c).
28   See ECF No. 23.
                                                     2
1    sufficient evidence” justifying his failure to exhaust claims earlier. Blake v. Baker,
2    745 F.3d 977, 982 (9th Cir. 2014). 2
3           On two occasions, Petitioner was notified of the showing he is required to
4    make in order to be entitled to a stay under Rhines – first, in the April 10, 2019 order
5    dismissing his petition and again on June 4, 2019. (ECF Nos. 7 & 14.) Despite having
6    two opportunities to do so, Petitioner’s motion for a stay does not set forth any reason
7    justifying his failure to exhaust his claims. (See ECF No. 15.) Indeed, Petitioner has
8    not offered any excuse for his failure to present his unexhausted claims to the
9    California Supreme Court, let alone provided evidentiary support for a “reasonable
10   excuse.” See Blake, 745 F.3d at 982 (noting “[a]n assertion of good cause without
11   evidentiary support will not typically amount to a reasonable excuse justifying a
12   petitioner's failure to exhaust”).
13          Respondent points out that the Ninth Circuit has held that a petitioner’s lack
14   of counsel in state postconviction proceedings may constitute good cause for failure
15   to exhaust. Dixon v. Baker, 847 F.3d 714, 721-722 (9th Cir. 2017) (finding that lack
16   of post-conviction counsel could constitute good cause for a Rhines stay where the
17   petitioner had “repeatedly” asserted in his federal proceedings that he was without
18   counsel in state post-conviction proceedings, and did so again in support of his
19   motion for a Rhines stay). Petitioner, however, has not argued that good cause exists
20   because he was without counsel in his post-conviction proceedings. Furthermore, it
21   appears that Petitioner was able to, and actually did, raise his claims in a habeas
22   corpus petition filed in the California Court of Appeal. That petition was denied on
23   March 13, 2019. (See ECF No. 8; California Court of Appeal Case No. E072292.)
24   Petitioner has not explained why he was unable to file an identical petition raising
25   the same allegations in the California Supreme Court. See Brown v. Muniz, 2018 WL
26

27   2
      A district court may also hold a fully exhausted petition in abeyance pursuant to Kelly v. Small,
     315 F.3d 1063 (9th Cir. 2003). Kelly does not apply here because the first amended petition includes
28   no exhausted claim for relief.
                                                      3
1    7252958, at *6 (C.D. Cal. Dec. 28, 2018) (no good cause shown under Rhines where
2    the petitioner did not argue his lack of postconviction counsel was the reason he failed
3    to exhaust and where record showed the petitioner had been “able to pursue post-
4    conviction relief in the state courts without counsel”), report and recommendation
5    adopted, 2019 WL 483320 (C.D. Cal. Feb. 7, 2019).
6            2. The first amended petition must be dismissed due to Petitioner’s failure
7                to exhaust his state remedies.
8            A state prisoner is required to exhaust all available state court remedies before
9    a federal court may grant him habeas relief. 28 U.S.C. § 2254(b); O’Sullivan v.
10   Boerckel, 526 U.S. 838, 842 (1999). To satisfy the exhaustion requirement, a
11   petitioner must fairly present both the factual and the federal legal basis for his claims
12   to the highest state court. O’Sullivan, 526 U.S. at 845.
13           Petitioner concedes that he has not presented any of the claims raised in this
14   federal petition to the California Supreme Court. (See ECF No. 8 at 4-6.) Because the
15   first amended petition consists entirely of unexhausted claims, it must be dismissed
16   without prejudice.3 See Rose v. Lundy, 455 U.S. 509, 522 (1982).
17                                                 ORDER
18           IT THEREFORE ORDERED that Petitioner’s motion for a stay is denied and
19   Judgment be entered dismissing the first amended petition without prejudice for
20   failure to exhaust.
21

22   DATED: 10/4/2019
23

24
                                                         ALEXANDER F. MacKINNON
25                                                   UNITED STATES MAGISTRATE JUDGE
26

27
     3
      Petitioner is notified that any future federal petition is subject to the one-year limitation period set
28   forth in 28 U.S.C. § 2244(d).
                                                        4
